 
PLEDGE AGREEMENT


THIS PLEDGE AGREEMENT, made as of this ______ day of June, 2008 (this
“Agreement”), is between OPTIONS MEDIA GROUP HOLDINGS, INC., a Nevada
corporation (“Pledgor”), and CUSTOMER ACQUISITION NETWORK HOLDINGS, INC., a
Delaware corporation (together with its successors and assigns, the “Pledgee”).


WHEREAS:


A. The Pledgor has executed and delivered to the Pledgee that certain secured
senior note made by Pledgor and dated as of the date hereof in an original
aggregate principal amount of $1,000,000 (such note, together with any
promissory notes or other securities issued in exchange or substitution therefor
or replacement thereof, and as any of the same may be amended, supplemented,
restated or modified and in effect from time to time, the “Note”). The Note was
issued pursuant to a loan and certain other financial accommodations (the
“Loan”) made by Pledgee to Pledgor.


B. The Pledgor legally and beneficially owns one hundred percent (100%) of the
issued and outstanding shares of capital stock or other equity interests of
Options Acquisition Sub, Inc., a Delaware corporation (“Options”) and each other
corporation or other entity, the capital stock or other equity interests and
securities of which are owned or acquired by Pledgor, and described on an
addendum hereto from time to time executed by Pledgor in form and substance
satisfactory to Pledgee (referred to herein as a “Pledge Entity” and,
collectively, as the “Pledge Entities”).
 
C. Pursuant to a Security Agreement of even date herewith by and among Pledgor
and Pledgee (as the same may be amended, restated, modified or supplement and in
effect from time to time, the “Security Agreement”), Pledgor has granted
Pledgee, for its benefit, a first priority security interest in, lien upon and
pledge of its rights in the Collateral (as defined in the Security Agreement).
 
D. To induce the Pledgee to make the Loan, and in order to secure the payment
and performance by Pledgor of the Liabilities (as defined in the Security
Agreement), Pledgor has agreed to pledge to Pledgee all of the capital stock and
other equity interests and securities of the Pledge Entities now or hereafter
owned or acquired by Pledgor.
 
NOW, THEREFORE, in consideration of the premises and in order to induce the
Pledgee to make the Loan and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Pledgor hereby agrees
with Pledgee as follows:


1. Defined Terms. Unless otherwise defined herein, all capitalized terms used
herein shall have the meanings given them in the Security Agreement.
 
2. Pledge. Pledgor hereby pledges, assigns, hypothecates, transfers, delivers
and grants to Pledgee, a first lien on and first priority perfected security
interest in (i) all of the capital stock or other equity interests of the Pledge
Entities now owned or hereafter acquired by Pledgor (collectively, the “Pledged
Shares”), (ii) all other property hereafter delivered to, or in the possession
or in the custody of, Pledgee, in substitution for or in addition to the Pledged
Shares, (iii) any other property of Pledgor, as described in Section 4 below or
otherwise, whether now or hereafter delivered to, or in the possession or
custody of Pledgor, and (iv) all proceeds of the collateral described in the
preceding clauses (i), (ii) and (iii) (the collateral described in clauses
(i) through (iv) of this Section 2 being collectively referred to as the
“Pledged Collateral”), as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Liabilities. All of the Pledged Shares now
owned by Pledgor which are presently represented by certificates are listed on
Exhibit A hereto, which certificates, with undated assignments separate from
certificates or stock powers duly executed in blank by Pledgor and irrevocable
proxies, are being delivered to Pledgee simultaneously herewith. Upon the
creation or acquisition of any new Pledged Shares, Pledgor shall execute an
Addendum in the form of Exhibit B attached hereto (a “Pledge Addendum”). Any
Pledged Collateral described in a Pledge Addendum executed by Pledgor shall
thereafter be deemed to be listed on Exhibit A hereto. Pledgee shall maintain
possession and custody of the certificates representing the Pledged Shares and
any additional Pledged Collateral.
 

--------------------------------------------------------------------------------


 
3. Representations and Warranties of Pledgor. Pledgor represents and warrants to
Pledgee, and covenants with Pledgee, that:
 
(a) Exhibit A sets forth (i) the authorized capital stock or other equity
interests of each Pledge Entity, (ii) the number of shares of capital stock or
other equity interests of each Pledge Entity that are issued and outstanding as
of the date hereof, and (iii) the percentage of the issued and outstanding
shares of capital stock or other equity interests of each Pledge Entity held by
Pledgor. Pledgor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Shares, and such shares or other equity
interests are and will remain free and clear of all pledges, liens, security
interests and other encumbrances and restrictions whatsoever, except the liens
and security interests in favor of Pledgee created by this Agreement;
 
(b) Except as set forth on Exhibit A, there are no outstanding options, warrants
or other similar agreements with respect to the Pledged Shares or any of the
other Pledged Collateral;
 
(c) this Agreement is the legal, valid and binding obligation of the Pledgor,
enforceable against the Pledgor in accordance with its terms;
 
(d) the Pledged Shares have been duly and validly authorized and issued, are
fully paid and non-assessable, and the Pledged Shares listed on Exhibit
A constitute all of the issued and outstanding capital stock or other equity
interests of the Pledge Entities;
 
(e) no consent, approval or authorization of or designation or filing with any
governmental or regulatory authority on the part of Pledgor is required in
connection with the pledge and security interest granted under this Agreement;
 
(f) the execution, delivery and performance of this Agreement will not violate
any provision of any applicable law or regulation or of any order, judgment,
writ, award or decree of any court, arbitrator or governmental authority,
domestic or foreign, or of the articles or certificate of incorporation, bylaws
or any other similar organizational documents of Pledgor or any Pledge Entity or
of any securities issued by Pledgor or any Pledge Entity or of any mortgage,
indenture, lease, contract, or other agreement, instrument or undertaking to
which Pledgor or any Pledge Entity is a party or which purports to be binding
upon Pledgor or any Pledge Entity or upon any of the assets of Pledgor or any
Pledge Entity, and will not result in the creation or imposition of any lien,
charge or encumbrance on or security interest in any of the assets of Pledgor or
any Pledge Entity, except as otherwise contemplated by this Agreement;
 
2

--------------------------------------------------------------------------------


 
(g) the pledge, assignment and delivery of the Pledged Shares and the other
Pledged Collateral pursuant to this Agreement creates a valid first lien on and
perfected first priority security interest in such Pledged Shares and Pledged
Collateral and the proceeds thereof in favor of Pledgee, subject to no prior
pledge, lien, mortgage, hypothecation, security interest, charge, option or
encumbrance or to any agreement purporting to grant to any third party a
security interest in the property or assets of Pledgor which would include the
Pledged Shares or any other Pledged Collateral. Pledgor covenants and agrees
that it will defend, for the benefit of Pledgee, Pledgee’s right, title and
security interest in and to the Pledged Shares, the other Pledged Collateral and
the proceeds thereof against the claims and demands of all other persons or
entities;
 
(h) Each Pledged Share consisting of either (i) a membership interest in a
Person that is a limited liability company or (ii) a partnership interest in a
Person that is a partnership (if any) are “securities” governed by Article 8 of
the UCC. Certificates evidencing such membership interests or partnership
interests (if any) have been issued to Pledgor by the applicable Person. Pledgor
covenants it will not cause and will not permit any Pledged Entity to “opt-out”
of Article 8 of the UCC, and Pledgor will not take, and will not permit any
Pledged Entity to take, any actions to cause the capital stock, membership
interests, partnership interests or similar equity interests of such Pledged
Entity (if any) to cease to be classified as “securities” governed by Article 8
of the UCC; and
 
(i) Neither Pledgor nor the Pledged Entities (i) will become a person whose
property or interests in property are blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit or Support
Terrorism (66 Fed. Reg. 49079(2001), (ii) will engage in any dealings or
transactions prohibited by Section 2 of such executive order, or (iii) will
otherwise become a person on the list of Specially Designated Nationals and
Blocked Persons or subject to the limitations or prohibitions under any other
Office of Foreign Asset Control regulation or executive order.
 
4. Dividends, Distributions, Etc. If, while this Agreement is in effect, Pledgor
shall become entitled to receive or shall receive any certificate (including,
without limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital, or
issued in connection with any reorganization, merger or consolidation), or any
options or rights, whether as an addition to, in substitution for, or in
exchange for any of the Pledged Shares or otherwise, Pledgor agrees, in each
case, to accept the same as Pledgee’s agent and to hold the same in trust for
Pledgee, and to deliver the same promptly (but in any event within three days)
to Pledgee in the exact form received, with the endorsement of Pledgor when
necessary and/or with appropriate undated assignments separate from certificates
or stock powers duly executed in blank, to be held by Pledgee subject to the
terms hereof, as additional Pledged Collateral. Pledgor shall promptly deliver
to Pledgee (i) a Pledge Addendum with respect to such additional certificates,
and (ii) any financing statements or amendments to financing statements as
requested by Pledgee. Pledgor hereby authorizes Pledgee to attach each Pledge
Amendment to this Agreement. In case any distribution of capital shall be made
on or in respect of the Pledged Shares or any property shall be distributed upon
or with respect to the Pledged Shares pursuant to the recapitalization or
reclassification of the capital of the issuer thereof or pursuant to the
reorganization thereof, the property so distributed shall be delivered to
Pledgee to be held by it as additional Pledged Collateral. Except as provided in
Section 5(b) below, all sums of money and property so paid or distributed in
respect of the Pledged Shares which are received by Pledgor shall, until paid or
delivered to Pledgee, be held by Pledgor in trust as additional Pledged
Collateral.
 
3

--------------------------------------------------------------------------------


 
5. Voting Rights; Dividends; Certificates.
 
(a) So long as no Event of Default (for purposes of this Agreement, as defined
in the Note) has occurred and is continuing, Pledgor shall be entitled (subject
to the other provisions hereof, including, without limitation, Section 8 below)
to exercise its voting and other consensual rights with respect to the Pledged
Shares and otherwise exercise the incidents of ownership thereof in any manner
not inconsistent with this Agreement, the Note, the Securities Agreement, the
Guaranty and the other documents executed in relation to the Loan (collectively,
the “Transaction Documents”). Pledgor hereby grants to Pledgee or its nominee,
an irrevocable proxy to exercise all voting and corporate rights relating to the
Pledged Shares in any instance, provided such proxy shall be effective, at the
discretion of Pledgee, only upon the occurrence and during the continuance of an
Event of Default. Upon the request of Pledgee at any time, Pledgor agrees to
deliver to Pledgee such further evidence of such irrevocable proxy or such
further irrevocable proxies to vote the Pledged Shares as Pledgee may request.
 
(b) So long as no Event of Default shall have occurred and be continuing,
Pledgor shall be entitled to receive cash dividends or other distributions made
in respect of the Pledged Shares, to the extent permitted to be made pursuant to
the terms of the Note. Upon the occurrence and during the continuance of an
Event of Default, in the event that Pledgor, as record and beneficial owner of
the Pledged Shares, shall have received or shall have become entitled to
receive, any cash dividends or other distributions in the ordinary course,
Pledgor shall deliver to Pledgee, and Pledgee shall be entitled to receive and
retain, for the benefit of Pledgee, all such cash or other distributions as
additional security for the Liabilities.
 
(c) Subject to any sale or other disposition by Pledgee of the Pledged Shares,
any other Pledged Collateral or other property pursuant to this Agreement, upon
the indefeasible full payment in cash, satisfaction and termination of all of
the Liabilities and the termination of this Agreement pursuant to Section
11 hereof and of the liens and security interests hereby granted, the Pledged
Shares, the other Pledged Collateral and any other property then held as part of
the Pledged Collateral in accordance with the provisions of this Agreement shall
be returned to Pledgor or to such other persons or entities as shall be legally
entitled thereto.
 
(d) Pledgor shall cause all Pledged Shares to be certificated at all times while
this Agreement is in effect.
 
6. Rights of Pledgee. Pledgee shall not be liable for failure to collect or
realize upon the Liabilities or any collateral security or guaranty therefor, or
any part thereof, or for any delay in so doing, nor shall Pledgee be under any
obligation to take any action whatsoever with regard thereto. Any or all of the
Pledged Shares held by Pledgee hereunder may, if an Event of Default has
occurred and is continuing, without notice, be registered in the name of Pledgee
or its nominee, and Pledgee or its nominee may thereafter without notice
exercise all voting and corporate rights at any meeting with respect to any
Pledge Entity and exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any of the
Pledged Shares as if it were the absolute owner thereof, including, without
limitation, the right to vote in favor of, and to exchange at its discretion any
and all of the Pledged Shares upon, the merger, consolidation, reorganization,
recapitalization or other readjustment with respect to any Pledge Entity or upon
the exercise by any Pledge Entity, Pledgor or Pledgee of any right, privilege or
option pertaining to any of the Pledged Shares, and in connection therewith, to
deposit and deliver any and all of the Pledged Shares with any committee,
depository, transfer agent, registrar or other designated agency upon such terms
and conditions as Pledgee may reasonably determine, all without liability except
to account for property actually received by Pledgee, but Pledgee shall have no
duty to exercise any of the aforesaid rights, privileges or options and shall
not be responsible for any failure to do so or delay in so doing.
 
4

--------------------------------------------------------------------------------


 
7. Remedies. Upon the occurrence and during the continuance of an Event of
Default, Pledgee may exercise in respect of the Pledged Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party under the Uniform Commercial Code
(“UCC”) in effect in the State of New York from time to time, whether or not the
UCC applies to the affected Pledged Collateral (or the Uniform Commercial Code
as in effect in any other relevant jurisdiction). Pledgee also, without demand
of performance or other demand, advertisement or notice of any kind (except the
notice specified below of time and place of public or private sale) to or upon
Pledgor or any other person or entity (all and each of which demands,
advertisements and/or notices are hereby expressly waived), may forthwith
collect, receive, appropriate and realize upon the Pledged Collateral, or any
part thereof, and/or may forthwith date and otherwise fill in the blanks on any
assignments separate from certificates or stock power or otherwise sell, assign,
give an option or options to purchase, contract to sell or otherwise dispose of
and deliver said Pledged Collateral, or any part thereof, in one or more
portions at one or more public or private sales or dispositions, at any exchange
or broker’s board or at any of Pledgee’s offices or elsewhere upon such terms
and conditions as Pledgee may deem advisable and at such prices as it may deem
best, for any combination of cash and/or securities or other property or on
credit or for future delivery without assumption of any credit risk, with the
right to Pledgee upon any such sale, public or private, to purchase the whole or
any part of said Pledged Collateral so sold, free of any right or equity of
redemption in Pledgor, which right or equity is hereby expressly waived or
released. Pledgee shall apply the net proceeds of any such collection, recovery,
receipt, appropriation, realization, sale or disposition, after deducting all
costs and expenses of every kind incurred therein or incidental to the
safekeeping of any and all of the Pledged Collateral or in any way relating to
the rights of Pledgee hereunder, including attorneys’ fees and legal expenses,
to the payment, in whole or in part, of the Liabilities, in such order as
Pledgee may elect. Pledgor shall remain liable for any deficiency remaining
unpaid after such application. Only after so paying over such net proceeds and
after the payment by Pledgee of any other amount required by any provision of
law, including, without limitation, Section 9-608 of the UCC, need Pledgee
account for the surplus, if any, to Pledgor. Pledgor agrees that Pledgee will
give reasonable notice (such reasonable notice to be determined by Pledgee in
its sole and absolute discretion) of the time and place of any public sale or of
the time after which a private sale or other intended disposition is to take
place. No notification need be given to Pledgor if it has signed after default a
statement renouncing or modifying any right to notification of sale or other
intended disposition.
 
8. No Disposition, Etc. Pledgor agrees that it will not sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, the
Pledged Shares or any other Pledged Collateral, nor will Pledgor create, incur
or permit to exist any pledge, lien, mortgage, hypothecation, security interest,
charge, option or any other encumbrance with respect to any of the Pledged
Shares or any other Pledged Collateral, or any interest therein, or any proceeds
thereof, except for the lien and security interest of Pledgee provided for by
this Agreement and the Security Agreement.
 
9. Sale of Pledged Shares.
 
(a) Pledgor recognizes that Pledgee may be unable to effect a public sale or
disposition (including, without limitation, any disposition in connection with a
merger of a Pledge Entity) of any or all the Pledged Shares by reason of certain
prohibitions contained in the Securities Act of 1933, as amended (the “1933
Act”), and applicable state securities laws, but may be compelled to resort to
one or more private sales or dispositions thereof to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
securities for their own account, for investment and not with a view to the
distribution or resale thereof. Pledgor acknowledges and agrees that any such
private sale or disposition may result in prices and other terms (including the
terms of any securities or other property received in connection therewith) less
favorable to the seller than if such sale or disposition were a public sale or
disposition and, notwithstanding such circumstances, agrees that any such
private sale or disposition shall be deemed to be reasonable and affected in a
commercially reasonable manner. Pledgee shall be under no obligation to delay a
sale or disposition of any of the Pledged Shares in order to permit Pledgor or a
Pledge Entity to register such securities for public sale under the 1933 Act, or
under applicable state securities laws, even if Pledgor or a Pledge Entity would
agree to do so.
 
5

--------------------------------------------------------------------------------


 
(b) Pledgor further agrees to do or cause to be done all such other acts and
things as may be reasonably necessary to make such sales or dispositions of the
Pledged Shares valid and binding and in compliance with any and all applicable
laws, regulations, orders, writs, injunctions, decrees or awards of any and all
courts, arbitrators or governmental instrumentalities, domestic or foreign,
having jurisdiction over any such sales or dispositions, all at Pledgor’s
expense. Pledgor further agrees that a breach of any of the covenants contained
in Sections 4, 5(a), 5(b), 8, 9 and 24 will cause irreparable injury to Pledgee
and that Pledgee has no adequate remedy at law in respect of such breach and, as
a consequence, agrees, without limiting the right of Pledgee to seek and obtain
specific performance of other obligations of Pledgor contained in this
Agreement, that each and every covenant referenced above shall be specifically
enforceable against Pledgor, and Pledgor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants.
 
(c) Pledgor further agrees to indemnify and hold harmless Pledgee and its
successors and assigns, officers, directors, employees, attorneys and agents,
and any person or entity in control of any thereof, from and against any loss,
liability, claim, damage and expense, including, without limitation, legal fees
and expenses (in this paragraph collectively called the “Indemnified
Liabilities”), under federal and state securities laws or otherwise insofar as
such Indemnified Liability (i) arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement, prospectus or offering memorandum or in any preliminary
prospectus or preliminary offering memorandum or in any amendment or supplement
to any thereof or in any other writing prepared in connection with the offer,
sale or resale of all or any portion of the Pledged Collateral unless such
untrue statement of material fact was provided by Pledgee, in writing,
specifically for inclusion therein, or (ii) arises out of or is based upon any
omission or alleged omission to state therein a material fact required to be
stated or necessary to make the statements therein not misleading, such
indemnification to remain operative regardless of any investigation made by or
on behalf of Pledgee or any successor thereof, or any person or entity in
control of any thereof. In connection with a public sale or other distribution,
Pledgor will provide customary indemnification to any underwriters, their
successors and assigns, officers and directors and each person or entity who
controls any such underwriter (within the meaning of the 1933 Act). If and to
the extent that the foregoing undertakings in this paragraph may be
unenforceable for any reason, Pledgor agrees to make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. The obligations of Pledgor under this
paragraph (c) shall survive any termination of this Agreement.
 
(d) Pledgor further agrees to waive any and all rights of subrogation it may
have against a Pledge Entity upon the sale or disposition of all or any portion
of the Pledged Collateral by Pledgee pursuant to the terms of this Agreement
until the termination of this Agreement in accordance with Section 11 below.
 
6

--------------------------------------------------------------------------------


 
10. No Waiver; Cumulative Remedies. Pledgee shall not by any act, delay,
omission or otherwise be deemed to have waived any of its remedies hereunder,
and no waiver by Pledgee shall be valid unless in writing and signed by Pledgee,
and then only to the extent therein set forth. A waiver by Pledgee of any right
or remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Pledgee would otherwise have on any further occasion. No
course of dealing between Pledgor and Pledgee and no failure to exercise, nor
any delay in exercising on the part of Pledgee of, any right, power or privilege
hereunder or under the other Transaction Documents shall impair such right or
remedy or operate as a waiver thereof; nor shall any single or partial exercise
of any right, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided are cumulative and may be exercised singly
or concurrently, and are not exclusive of any rights or remedies provided by
law.
 
11. Termination. This Agreement and the liens and security interests granted
hereunder shall terminate and Pledgee shall return any Pledged Shares or other
Pledged Collateral then held by Pledgee in accordance with the provisions of
this Agreement to Pledgor upon the termination of the Note and the full and
complete performance and indefeasible satisfaction of all of the Liabilities (i)
in respect of the Note (including, without limitation, the indefeasible payment
in full in cash of all such Liabilities) and (ii) with respect to which claims
have been asserted by Pledgee.
 
12. Possession of Collateral. Beyond the exercise of reasonable care to assure
the safe custody of the Pledged Shares in the physical possession of Pledgee
pursuant hereto, neither Pledgee, nor any nominee of Pledgee, shall have any
duty or liability to collect any sums due in respect thereof or to protect,
preserve or exercise any rights pertaining thereto (including any duty to
ascertain or take action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to the Pledged Collateral and any
duty to take any necessary steps to preserve rights against any parties with
respect to the Pledged Collateral), and shall be relieved of all responsibility
for the Pledged Collateral upon surrendering them to Pledgor. Pledgor assumes
the responsibility for being and keeping itself informed of the financial
condition of a Pledge Entity and of all other circumstances bearing upon the
risk of non-payment of the Liabilities, and Pledgee shall have no duty to advise
Pledgor of information known to Pledgee regarding such condition or any such
circumstance. Pledgee shall have no duty to inquire into the powers of a Pledge
Entity or its officers, directors, managers, members, partners or agents thereof
acting or purporting to act on its behalf.
 
13. Taxes and Expenses. Pledgor will upon demand pay to Pledgee, (a) any taxes
(excluding income taxes, franchise taxes or other taxes levied on gross
earnings, profits or the like of Pledgee) payable or ruled payable by any
Governmental Authority (as defined in the Security Agreement) in respect of this
Agreement, together with interest and penalties, if any, and (b) all expenses,
including the fees and expenses of counsel for Pledgee and of any experts and
agents that Pledgee may incur in connection with (i) the administration,
modification or amendment of this Agreement, (ii) the custody or preservation
of, or the sale of, collection from, or other realization upon, any of the
Pledged Collateral, (iii) the exercise or enforcement of any of the rights of
Pledgee hereunder, or (iv) the failure of Pledgor to perform or observe any of
the provisions hereof.
 
7

--------------------------------------------------------------------------------


 
14. Pledgee Appointed Attorney-In-Fact. Pledgor hereby irrevocably appoints
Pledgee as Pledgor’s attorney-in-fact, with full authority in the place and
stead of Pledgor and in the name of Pledgor or otherwise, from time to time in
Pledgee’s discretion, to take any action and to execute any instrument that
Pledgee deems reasonably necessary or advisable to accomplish the purposes of
this Agreement, including, without limitation, (i) to receive, endorse and
collect all instruments made payable to Pledgor representing any dividend,
interest payment or other distribution in respect of the Pledged Collateral or
any part thereof and to give full discharge for the same, when and to the extent
permitted by this Agreement and (ii) to complete any assignment separate from
certificate delivered hereunder; provided that the power of attorney granted
hereunder shall only be exercised by Pledgee after the occurrence and during the
continuance of an Event of Default.
 
15. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Notwithstanding the foregoing,
the Pledgee may enforce its rights and remedies in any other jurisdiction
applicable to the Pledged Collateral. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
16. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile, .pdf or similar
electronically transmitted signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original signature.
 
17. Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
18. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
8

--------------------------------------------------------------------------------


 
19. Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between Pledgor, Pledgee, and their affiliates and persons
acting on their behalf with respect to the matters discussed herein, and this
Agreement and the Transaction Documents and instruments referenced herein and
therein contain the entire understanding of the parties with respect to the
matters covered herein and therein.
 
20. Notices. All notices, approvals, requests, demands and other communications
hereunder shall be delivered or made in the manner set forth in, and shall be
effective in accordance with the terms of, the Security Agreement, directed to
the notice address set forth therein.
 
21. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. Pledgor
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of Pledgee. Pledgee may assign its rights hereunder
without the consent of Pledgor, in which event such assignee shall be deemed to
be Pledgee hereunder with respect to such assigned rights.
 
22. No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person or entity.
 
23. Survival. All representations, warranties, covenants and agreements of
Pledgor and Pledgee shall survive the execution and delivery of this Agreement.
 
24. Further Assurances. Pledgor agrees that at any time and from time to time
upon the written request of Pledgee, Pledgor will execute and deliver all
assignments separate from certificates or stock powers, financing statements and
such further documents and do such further acts and things as Pledgee may
reasonably request consistent with the provisions hereof in order to carry out
the intent and accomplish the purpose of this Agreement and the consummation of
the transactions contemplated hereby.
 
25. No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
26. Pledgee Authorized. Pledgor hereby authorizes Pledgee to file one or more
financing or continuation statements and amendments thereto (or similar
documents required by any laws of any applicable jurisdiction) relating to all
or any part of the Pledged Shares or other Pledged Collateral without the
signature of Pledgor.
 
27. Pledgee Acknowledgement. Pledgor acknowledges receipt of an executed copy of
this Agreement. The Pledgor waives the right to receive any amount that it may
now or hereafter be entitled to receive (whether by way of damages, fine,
penalty, or otherwise) by reason of the failure of the Pledgee to deliver to the
Pledgor a copy of any financing statement or any statement issued by any
registry that confirms registration of a financing statement relating to this
Agreement.
 
[Signature Page Follows]
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed and delivered by their duly authorized officers on the date first
above written.


PLEDGOR:
 
OPTIONS MEDIA GROUP HOLDINGS, INC.,
a Nevada corporation
   
By:
   
Name:
 
Title:

 

--------------------------------------------------------------------------------




PLEDGEE:
 
CUSTOMER ACQUISITION NETWORK
HOLDINGS, INC., a Delaware corporation
   
By:
   
Name:
 
Title:

 

--------------------------------------------------------------------------------



ACKNOWLEDGEMENT


Each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing Pledge Agreement, (ii) waives any rights or requirement at any time
hereafter to receive a copy of such Pledge Agreement in connection with the
registration of any Pledged Shares (as defined therein) in the name of Pledgee
or its nominee or the exercise of voting rights by Pledgee and (iii) agrees
promptly to note on its books and records the grant of the security interest in
the stock or other equity interests of the undersigned as provided in such
Pledge Agreement.


Dated: _____ __, 2008


OPTIONS ACQUISITION SUB, INC.,
a Delaware corporation
   
By:
   
Name:
 
Title:

 

--------------------------------------------------------------------------------




EXHIBIT A
to Pledge Agreement


DESCRIPTION OF CAPITAL STOCK OR EQUITY INTERESTS OF PLEDGE ENTITIES


Name of
Pledge Entity
 
Class of Stock
or Other
Equity
Interests
 
Authorized
No. of
Shares or
Units
 
Issued and
Outstanding
Shares or
Units
 
Percentage of
Shares or Units
Held by Pledgor
Options Acquisitions Sub, Inc.
             
100.0%



DESCRIPTION OF PLEDGED SHARES OR UNITS


Name of
Pledge Entity
 
Class of Stock or
Other Equity
Interests
 
Stock or Unit
Certificate No.
 
No. of Shares or Units
Options Acquisitions Sub, Inc.
         
12,250,000

 
2

--------------------------------------------------------------------------------



EXHIBIT B
to Pledge Agreement


Addendum to Pledge Agreement


The undersigned, being the Pledgor pursuant to that certain Pledge Agreement
dated as of _____ __, 2008 (as amended, restated, supplemented or otherwise
modified from time to time, the “Pledge Agreement”) in favor of Viking Asset
Management, a California limited liability company (“Pledgee”), by executing
this Addendum, hereby acknowledges that Pledgor has acquired and legally and
beneficially owns all of the issued and outstanding [ shares of capital stock
] of [__________________, a _______ corporation ] (“Company”) described below
(the “Shares”). Pledgor hereby agrees and acknowledges that the Shares shall be
deemed Pledged Shares pursuant to the Pledge Agreement. Pledgor hereby
represents and warrants to Pledgee that (i) all of the [ capital stock ] of the
Company now owned by Pledgor is presently represented by the certificates listed
below, which certificates, with undated assignments separate from certificate or
stock powers duly executed in blank by Pledgor, are being delivered to Pledgee,
simultaneously herewith (or have been previously delivered to Pledgee), and (ii)
after giving effect to this addendum, the representations and warranties set
forth in Section 3 of the Pledge Agreement are true, complete and correct as of
the date hereof.


Pledged Shares


 
Name of
the Pledged Entity
 
 
 
Class of Equity Interest
 
 
 
Certificate No.
 
 
 
No. of Shares
                           



IN WITNESS WHEREOF, Pledgor has executed this Addendum this ___ day of
____________.
 
PLEDGOR:
 
OPTIONS MEDIA GROUP HOLDINGS, INC.,
a Nevada corporation
 
By:
   
Name:
 
Title:



3

--------------------------------------------------------------------------------

